Citation Nr: 1018573	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  06-09 273	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability rating for kidney 
stones.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO decision.  The 
Board issued a decision denying the benefit sought, and eight 
other claims, in September 2007.  The Veteran then perfected 
an appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In a July 2009 memorandum, the Court 
affirmed the eight other denials, then vacated and remanded 
the denial as to a compensable disability rating for kidney 
stones.

The matter of service connection for microscopic hematuria, 
as a disability separate and distinct from his service-
connected kidney stones, is referred to the RO for 
appropriate action upon return of the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action on his part is required.


REMAND

In addition to noting that the VA has not properly considered 
the Veteran's contention that microscopic hematuria is not 
caused by his kidney stones, but by another disability, the 
Court found that the VA failed to provide adequate notice to 
the Veteran of the type of evidence which might support his 
claim for an increased disability rating.  

In particular, the Court held that the VA has not properly 
informed the Veteran that he should submit evidence showing 
the effect that his worsening kidney stone disability has on 
his employment and daily life and that VA failed to discuss 
the applicable diagnostic code in a notice letter.  Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Two months after 
the Court remanded the instant case, however, the Federal 
Circuit Court of Appeals overturned Vasquez-Flores, holding 
that such specific notice was not required.  580 F.3d 1270 
(Fed. Cir. 2009).  Under these circumstances, as the higher 
court has since made a contrary interpretation of the 
applicable law, the "law of the case" doctrine is not 
applicable here.  Gould, Inc. v. United States, 67 F.3d 925, 
930 (Fed.Cir.1995) (citing Gindes v. United States, 740 F.2d 
947, 950 (Fed.Cir.1984)); see also Chisem v. Gober, 10 Vet. 
App. 526, 528 (1997) (noting the three exceptions to the law 
of the case doctrine).  The Board therefore finds that this 
specific notice is not required.  However, in order to carry 
out the spirit of the Court's remand, the Board finds that 
another notice letter, meeting all current legal requirements 
of the Veterans Claims Assistance Act, as interpreted by the 
courts, should be provided to the Veteran.  

The Veteran's attorney notes that the Veteran continues to 
receive medical care from the VA healthcare system.  Any VA 
medical records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The most recent VA treatment records 
contained in the claims file are dated in 2008.  Therefore 
all subsequent records should be obtained as well.

The Veteran's attorney also requests that a new VA 
examination be provided.  As the Veteran now asserts that he 
experiences problems with kidney stones approximately twelve 
times a year, the Board finds that a new VA examination to 
reflect the Veteran's current impairment resulting from 
kidney stones would be helpful.  Accordingly, the case is 
REMANDED for the following action:

1.  The RO must provide another 
notification letter to the veteran and his 
attorney, ensuring that all notification 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A, as interpreted by 
governing precedent, is fully complied 
with and satisfied.  See also 38 C.F.R. 
§ 3.159.

2.  The RO should obtain all records of 
VA medical treatment afforded to the 
Veteran since September 2008 by the VA 
Medical Center in Memphis, Tennessee, for 
inclusion in the Veteran's claims file.
3.  The veteran should be afforded a VA 
examination by a physician with relevant 
expertise to identify all current 
impairment related to the Veteran's 
service-connected kidney stones.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the Veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

